Citation Nr: 0717889	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-02 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to March 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the benefit sought 
on appeal.

The same decision also continued a 20 percent disabling 
rating for lower back strain with degenerative disc disease 
and denied entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disabilities.  The veteran appealed the denials and the 
issues were included in the December 2004 statement of the 
case (SOC); however, in his December 2004 substantive appeal 
he specifically indicated that he was only appealing the 
increased rating claim for dysthymic disorder.  As such, the 
back and TDIU claims are no longer in appellate status.  
38 C.F.R. § 20.202.

In a July 2006 statement, the veteran has again raised a 
claim for TDIU.  As this claim has not been adjudicated, the 
Board is referring it to the RO for consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran's dysthymic disorder is manifested by 
symptoms including depression, some sleep impairment, blunted 
affect at times, and moderately tangential speech, with a 
Global Assessment of Functioning scores ranging from 53 to 
60.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 
9433 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in a June 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim for increase, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertained to the claim.  The 
case was last readjudicated in the December 2004 SOC.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA treatment 
records, and VA examination reports.  

Attempts were previously made to obtain private medical 
records from Dr. MLW; however, in April 2003, the officer 
manager indicated the records were no longer available due to 
amount of time that passed since the last treatment.  Any 
further attempts to obtain these records would be futile.  
38 C.F.R. § 3.159(c)(1).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; the 
veteran's service medical records; VA outpatient treatment 
records; and reports of VA examination.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The veteran's dysthymic disorder is currently rated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9433.  Under this Code, a 50 percent disability evaluation is 
assigned for mental disorders where the evidence shows 
occupational and social impairment due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

One factor for consideration in the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), 
page 32].  A GAF score of 51 to 60 indicates moderate 
symptoms (e.g., flattened affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM IV), it does 
not assign disability percentages based solely on GAF Scores.  
See 38 C.F.R. § 4.130 (2006).  

The veteran contends that his service-connected dysthymic 
disorder is more severe than the present rating.  The Board 
has thoroughly reviewed all the evidence of record and after 
careful consideration, the Board finds that the veteran's 
dysthymic disorder more closely approximates the criteria for 
the currently assigned 50 percent rating.  38 C.F.R. § 4.7.  

VA outpatient treatment records dated in 2003 and 2004 reveal 
the veteran continued to seek treatment for depression.  In 
December 2003, the veteran was assigned a GAF score of 60 
indicative of moderate symptoms.  He was appropriately 
groomed and dressed and maintained good eye contact.  His 
speech was normal.  While his affect was flat, he denied any 
homicidal or suicidal ideation.  He also denied any auditory 
or visual hallucinations.  Memory was intact.  Judgment and 
insight were fair.

Upon VA examination in July 2004, the veteran was taking 
psychotropic mediations which were felt to be helpful because 
he didn't feel as deeply depressed and did not cry as often.  
He reported an increase in nightmares with the medication 
occurring two nights a week.  He continued to endorse poor 
sleep and social isolation except for mornings when he 
socialized at the coffee shop.  He denied any threatening or 
other inappropriate behaviors.  He denied obsessive-
compulsive disorder.  

Mental status examination showed the veteran was alert and 
oriented.  He was neatly dressed and groomed.  Speech was 
moderately tangential; however, there was no evidence of a 
formal thought disorder.  He denied delusions or 
hallucinations.  Affect was somewhat blunted.  He was future 
oriented.  He reported a passive death wish, but denied 
intent.  He indicated that "it would take knowing that [he] 
had any terrible disease," to make him seriously consider 
suicide.  He denied homicidal or aggressive ideation.  He was 
assigned a GAF of 53 indicating the presence of moderate 
symptoms.  The examiner found the veteran competent to manage 
his own finances.  The examiner noted that the symptoms 
impaired the veteran's ability to obtain or maintain 
employment but did not prevent his employment entirely.  The 
examiner found no change in disability since the prior 
examination in July 2003.  

Between January 2004 and December 2004, the veteran's affect 
ranged from blunted to variable to full.  Insight and 
judgment were repeatedly found to be fair.  He maintained 
good eye contact.  Hygiene was good.  He denied suicidal or 
homicidal ideation and auditory or visual hallucinations.  
His thoughts were logical and goal directed.  Speech was 
fluent for the majority of sessions.  It was found to be 
occasionally tangential in June 2004 and September 2004.  

An entry in April 2004 notes only occasional nightmares.  He 
was considered mildly depressed in September 2004.  In 
November 2004, the veteran denied panic attacks or psychotic 
symptoms.  Dysthymia was considered mild.  While a passive 
death wish was noted, he denied suicidal ideation.  His 
insight and judgment were considered good.

In December 2004 it was noted he was depressed but was 
pleasant and conversive.  He was dressed appropriately with 
good personal hygiene.  His speech was spontaneous and he 
denied sleep problems.  He was planning to relocate to his 
sister's area, noting that after visiting he has made a 
number of other friends in that vicinity.  

Upon review of the evidence, the Board finds that the 
veteran's symptomatology falls clearly within the criteria 
for a 50 percent rating.  There has been no objective 
evidence of obsessional rituals; illogical, obscure or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  

Moreover, although on VA examination he indicated that he 
does not socialize much, the treatment records note the 
veteran does have friends and has some active social 
involvement.  Thus, the evidence does not show an inability 
to establish and maintain effective relationships.  In fact, 
the evidence shows he recently established new friendships in 
the area in which he is planning to move.  He also was 
working on several craft projects for friends and pursues a 
photography hobby.  

The veteran has reported outbursts of anger in the past, but 
there is no current evidence of impaired impulse control or 
periods of violence.  Further, while a passive death wish has 
been reported, the clinicians noted there was no suicidal or 
homicidal ideation noted.  The evidence notes he has fair to 
good judgment, suggesting that the examiners did not feel the 
veteran was a danger to himself or others.  Finally, the 
veteran's GAF scores throughout the period ranged from 53 to 
60, indicating moderate symptomatology.  Such a score also 
preponderates against a finding of active suicidal 
preoccupation or intent, as such symptoms are reflected in 
GAF scores of 30 or below.  See DSM IV. 

In sum, the veteran's disability picture does not reflect 
symptomatology which more nearly approximates the diagnostic 
criteria for a 70 percent rating; thus, an increased rating 
is denied.  38 C.F.R. §§ 4.7, 4.130.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

The Board has also considered whether a referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is 
warranted.  However, the veteran's disability has not 
required frequent inpatient care, nor has the dysthymic 
disorder, by itself, markedly interfered with employment.  In 
fact, the evidence indicates the disability causes moderate 
impairment.  Thus, the assigned 50 percent rating adequately 
compensates the veteran for the nature and extent of severity 
of his dysthymic disorder and the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 50 percent for 
dysthymic disorder is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


